 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 EMPLOYEE PAINTERS’ TRUST, et al.,                    Case No.: 2:17-cv-00364-APG-CWH

 4         Plaintiffs                                         Order for Status Report

 5 v.

 6 CWS CONTRACTORS, LLC and CHRIS
   ARNOLD,
 7
        Defendants
 8

 9        IT IS ORDERED that the remaining parties shall file a joint status report on or before

10 February 28, 2019.

11        DATED this 6th day of February, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
